Citation Nr: 1428740	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2014, the Board received a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of The American Legion, which was signed by the Veteran in November 2013.  An appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2013).  A letter dated April 2012 advised the Veteran that his case was being certified and transferred to the Board.  In November 2013, well after the expiration of the aforementioned 90-day grace period, the Board received the Veteran's signed VA Form 21-22.  The Board cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2013).  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page of this decision.  However, the appointment of a new representative is referred to the RO for consideration upon completion of the Board's appellate review.  38 C.F.R. § 20.1304.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA medical records dated from April 2011 to December 2011, are relevant to the issue on appeal and have been reviewed by the RO.  The Board notes that there is also a paperless, electronic VBMS claims file associated with the Veteran's claim that contains additional VA medical records dated from December 2011 to May 2014.  These records have not been reviewed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran
 if further action is required.


REMAND

Remand is required because a May 2014 VA treatment record indicates the Veteran applied for disability benefits from the Social Security Administration (SSA) and states that the Veteran had been seen by the neurology department for headaches.  However, the records pertaining to the Veteran's SSA application are not yet associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



